Heydenfeldt, J., delivered the opinion of the Court.
Murray, C. J., concurred.
The rule has long and continuously been settled, that an agent who signs his own name, instead of that of his principal, when he intends to bind the latter, becomes himself liable, and the contract is considered as his own. In such cases, the word “ agent,” appended to his name, has always been held as merely descriptio persona, and in no respect affects his liability.
The Court erred in excluding from the jury the bill on draft which was offered in evidence by the plaintiff, and the judgment is therefore reversed and the cause remanded.